Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16779472 has claims 1-22 pending. The effective filing date of this application is 01/31/2020.

USC § 112, 6th Analysis
Claims 1, 9, 15 and 19 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claims cited “a controller” or “a memory controller” coupled with functional language “receiving, determining and activating” respectively.
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 9, 15 and 19 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed functions, and equivalents thereof,
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraphs [0026] of the instant specification that take the form of firmware or a combination of firmware and circuitry to perform specific functions as cited in claims 1, 9, 15 and 19.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6 - 9, 11, 13, 15, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited the phrase “the interface to receive the temperature” which lacks proper antecedent basis, thereby rendering the scope of the claim unascertainable. Claim 1 also recited the phrase “move a temperature of the memory device…” in which examiner is not sure if “a temperature” in the phrase is the same as the received temperature by the controller as cited in the limitation. 
Claims 2, 9, 15 and 19 also recited the phrase “move a temperature of the memory device” which are rejected with the same reason as described above.
Claim 5 recited “the conductive channels” which lacks proper antecedent basis, thereby rendering the scope of the claim unascertainable. Further in claim 5 recited “increasing a plurality of bit-line pre-charge currents to maximum or substantially maximum levels”. The maximum renders no metes and bounds.
Claim 13 recited the phrase “increasing a plurality of bit-line pre-charge currents to maximum or substantially maximum levels” which is rejected to the same reason as claim 5.
Claims 6-8 recited “the self-heating mode” which lacks proper antecedent basis, thereby rendering the scope of the claim unascertainable.

Claim 11 recited “a conductive channels”. Examiner is not sure the phrase in claim 11 refers to a single channel (e.g. as cited a) or a plural of channels (e.g. as cited channels).



Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwano et al (2019/0094927) hereafter Kuwano. 
Regarding claim 1, Kuwano discloses A solid-state drive (SSD) (Kuwano: Fig. 1: ‘memory system 1’; [0024]: A memory system 1, for example, a solid-state drive (SSD)”), comprising: 
a memory device (Kuwano: Fig. 1: ‘NAND packages 120-127’), wherein the memory device includes a plurality of memory die (Kuwano: Fig. 1: ‘NAND Dies 130, 131 and 137); and 
a controller for the memory device (Fig. 1: ‘memory controller 100’), wherein the controller is coupled to the interface to receive the temperature (Fig.1: ‘NAND interface 102’; [0037]: “The NAND dies 130, 131, . . . , and 137 according to the embodiment each includes a sensor for measuring temperature. Thus, an example in which the temperature acquisition unit 202 acquires temperature information obtained by the NAND dies”) and to determine that the temperature is below a threshold temperature and to activate a heater for one or more of the plurality of memory die to move a temperature of the memory device closer ([0039]: “when the determination unit 203 determines that the temperature indicated by the temperature information acquired by the temperature acquisition unit 202 is lower than the low-temperature threshold TL, the access control unit 204 activates the NAND dies; [0040]: “as the activation on the NAND dies 130, 131, . . . , and 137, a padding process is executed on the NAND dies…..by executing the padding process to heat the NAND dies”).
Regarding claim 9, Kuwano discloses A method, comprising: 
receiving, by a memory controller (Kuwano: Fig. 1: ‘memory controller 100’), a temperature of a memory device ([0037]: “The NAND dies 130, 131, . . . , and 137 according to the embodiment each includes a sensor for measuring temperature. Thus, an example in which the temperature acquisition unit 202 acquires temperature information obtained by the NAND dies”); 
determining, by the memory controller, that the temperature is below a threshold temperature ([0039]: “when the determination unit 203 determines that the temperature indicated by the temperature information acquired by the temperature acquisition unit 202 is lower than the low-temperature threshold TL”); and 
activating, by the memory controller, a heater for one or more of a plurality of memory die to assist the memory device in reading data by moving a temperature of the memory device closer to the threshold temperature ([0021]: “Embodiments provide a memory system capable of improving ease of reading data”; [0039]: “the access control unit 204 activates the NAND dies; [0040]: “as the activation on the NAND dies 130, 131, . . . , and 137, a padding process is executed on the NAND dies…..by executing the padding process to heat the NAND dies”).

(Fig. 1), comprising: 
a processor (Fig. 1: ‘CPU 101’); 
a solid-state drive (SSD) coupled with the processor (Fig. 1: [0024]: A memory system 1, for example, a solid-state drive (SSD)”), wherein the SSD includes: 
a memory device (Kuwano: Fig. 1: ‘NAND Dies 130, 131 and 137); and 
a memory controller coupled to the memory device (Fig. 1: ‘memory controller 100’), wherein the memory controller is to: 
receive a temperature of the memory device (Fig.1: ‘NAND interface 102’; [0037]: “The NAND dies 130, 131, . . . , and 137 according to the embodiment each includes a sensor for measuring temperature. Thus, an example in which the temperature acquisition unit 202 acquires temperature information obtained by the NAND dies”); 
determine that the temperature is below a threshold temperature ([0039]: “when the determination unit 203 determines that the temperature indicated by the temperature information acquired by the temperature acquisition unit 202 is lower than the low-temperature threshold TL”); and 
activate a heater for one or more of a plurality of memory die of the memory device to assist the memory device in reading data from one or more of the plurality of memory die by moving a temperature of the memory device closer to the threshold temperature ([0021]: “Embodiments provide a memory system capable of improving ease of reading data”; [0039]: “the access control unit 204 activates the NAND dies; [0040]: “as the activation on the NAND dies 130, 131, . . . , and 137, a padding process is executed on the NAND dies…..by executing the padding process to heat the NAND dies”).


([0051]: “it is possible to allow the temperature of the NAND die to be close to the room temperature by activating the NAND die”).
Regarding claim 16, Kuwano further discloses The system of claim 15, wherein the memory device comprises a 3D NAND memory device ([0028]: “instead of the NAND memory, a NOR flash memory or a flash memory including memory cells with a 3-dimensional structure may be applied”).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwano in view of Boles et al (10013734) hereafter Boles.
Regarding claim 19, Kuwano discloses A computing system (Fig. 1), comprising: 
a memory device (Kuwano: Fig. 1: ‘NAND Dies 130, 131 and 137); 
a controller coupled to the memory device (Fig. 1: ‘memory controller 100’), wherein the controller is to: 
receive a temperature of the memory device (Fig.1: ‘NAND interface 102’; [0037]: “The NAND dies 130, 131, . . . , and 137 according to the embodiment each includes a sensor for measuring temperature. Thus, an example in which the temperature acquisition unit 202 acquires temperature information obtained by the NAND dies”); 
determine that the temperature is below a threshold temperature ([0039]: “when the determination unit 203 determines that the temperature indicated by the temperature information acquired by the temperature acquisition unit 202 is lower than the low-temperature threshold TL”); and 
activate a heater for one or more of a plurality of memory die of the memory device to assist the memory device in reading data from one or more of the plurality of memory die by moving a temperature of the memory device closer to the threshold temperature ([0021]: “Embodiments provide a memory system capable of improving ease of reading data”; [0039]: “the access control unit 204 activates the NAND dies; [0040]: “as the activation on the NAND dies 130, 131, . . . , and 137, a padding process is executed on the NAND dies…..by executing the padding process to heat the NAND dies”); and 
Kuwano does not explicitly discloses a display to display data stored in the memory.
However, Boles discloses a display, communicatively coupled to a processor to display data stored in the memory device (Boles: Fig. 1: ‘Display devices 110’; column 7: lines 39-42: “The processed graphics data may be displayed on a display device, such as one of the one or more display device(s) 110 of FIG. 1, routed for further processing by the processor(s) 10”).
Disclosures by Kuwano and Boles are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate activating heater for reading data of one or more of a plurality of memory die of the memory device taught by Kuwano to include a display to display data disclosed by Boles. The motivation for to include a display by columns 23-24 of Boles is for a system having one or more graphics processors to output data to a display device.

Claims 3, 4, 7, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwano, as applied to claim 1 above, and further in view of Berke (2015/0373876).
Kuwano does not explicitly disclose all features of limitations of claims 3, 4, 7, 10, 11, 17 and 18.
However, regarding claim 3, Berke discloses The SSD of claim 1, wherein the controller is to activate the heater by issuing a command to the one or more memory die of the plurality to switch the one or more memory die to a self-heating mode (Berke: Fig.1: [0057]: “memory system 104, alone or in concert with the processing device, may utilize aggressive remedial actions in order to raise the temperature associated with memory system 104 above the minimum threshold temperature. For example, such remedial action may include activating self-heating system 128, self-heating system 130, and/or self-heating elements 230”).	Disclosures by Kuwano and Berke are analogous because they are in the same field of endeavor.


Regarding claims 10 and 17, these claims limitations are significantly similar to those of claim 3, and, therefore, are rejected on the same grounds.

Regarding claim 4, Berke further discloses The SSD of claim 3, wherein the heater comprises a plurality of conductive channels included in the one or more memory die (Berke: [0028]: “To communicate heat generated by such heating element to memory chips 110, self-heating system 130 may include one or more heat pipes, heat spreaders, or other thermally-conductive components coupling memory chips 110 to such heating element”).

Regarding claims 11 and 18, these claims limitations are significantly similar to those of claim 4, and, therefore, are rejected on the same grounds.

Regarding claim 7, Berke further discloses The SSD of claim 2, wherein the controller is further to monitor tor the one or more memory die that is in the self-heating mode and is to issue a command to deactivate the self-heating mode once the temperature reaches an upper threshold (Berke: [0058]: “in response to determining that the measured temperature is above the maximum threshold temperature, remedial action may be taken to reduce the temperature associated with memory system 104. For example, such remedial action may include … disabling or reducing the heat generated by heating systems”).
Claims 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwano, as applied to claim 1 above, and further in view of England et al (9865570) hereafter England.
Kuwano does not explicitly disclose all features of limitations of claims 5, 12 and 13.
However, regarding claim 5, England discloses The SSD of claim 1, wherein the conductive channels include pillars of a 3D-NAND memory die (Fig. 5: ‘thermally conductive pillars 120’) and wherein activation of the heater includes activation of substantially all of the pillars in the 3D-NAND memory die (England: column 4: lines 65- column 5: line 5: “Thermally conductive pillar(s) 120 can be structured to provide thermal communication from first die 104, e.g., to divert heat from first die 104 to other structures during operation of an IC device. Each thermally conductive pillar 120 can include one or more thermally conductive metals and/or other materials for transmitting heat”) by increasing a plurality of bit-line pre-charge currents to maximum or substantially maximum levels (column 4: lines 7 – 10: “one or more connecting vias 106 within first die 104 can be embodied as a power supply via for transmitting larger amounts of current”).
Disclosures by Kuwano and England are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate activating heater for reading data of one or more of a plurality of memory die of the memory device taught by Kuwano to include thermally conductive pillars on memory dies disclosed by England. The motivation for to include thermally conductive pillars by column 4 to column 5 of England is for transmitting heat to memory dies.

(England: column 4: lines 65- column 5: line 5: “Thermally conductive pillar(s) 120 can be structured to provide thermal communication from first die 104, e.g., to divert heat from first die 104 to other structures during operation of an IC device. Each thermally conductive pillar 120 can include one or more thermally conductive metals and/or other materials for transmitting heat”).
Regarding claim 13, England further discloses The method of claim 12, wherein the activation of substantially all the pillars includes increasing a plurality of bit-line pre-charge currents to maximum or substantially maximum levels (column 4: lines 7 – 10: “one or more connecting vias 106 within first die 104 can be embodied as a power supply via for transmitting larger amounts of current”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwano, as applied to claim 1 above, in view of Erez (2016/0162219) and further in view of Youn (2015/0043266).
Regarding claim 6, Kuwano does not explicitly disclose all features of claim 6.
However, Erez discloses The SSD of claim 2, wherein the controller is to determine which memory die is to switch to the self-heating mode based on which memory die out of the plurality of memory die is less likely to be accessed by a user (Erez: [0036]: “the memory dies that are accessed more often will be hotter than the memory dies that are accessed less frequently”).
Erez does not explicitly disclose self- heating mode on the less frequently access memory die. However, Youn discloses a temperature control circuit to turn one or more heaters on in response to sense a die temperature less than a predefined temperature threshold for a write operation (Youn: Fig. 6:  [0051]: “In response to the sensed die temperature 605 being less than the predefined temperature threshold T.sub.ref, the temperature control circuit 520 can enable or otherwise turn on the one or more heaters 510 to produce and transfer heat to the one or more memory cells 515 of the resistive type memory die”). Therefore, combination of Erez (that discloses less frequently access is lower temperature than more frequently access) and Youn (that discloses a memory die with lower temperature needs to heat up) meet the feature of claim 6.
Disclosures by Kuwano, Erez and Youn are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate activating heater for reading data of one or more of a plurality of memory die of the memory device taught by Kuwano to include heating s memory die with less frequently access disclosed by Erez and Youn. The motivation for including selecting a memory die for access operation basing on temperature of memory die disclosed by Erez is for eliminating data retention issues by paragraph [0001],  and motivation for including turning on the heat to increase a memory die by paragraph [0051] of Youn is for transmitting heat to memory dies.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwano and Berke, as applied to claim 7 above, and further in view of Gouin (20100246235).
Regarding claim 8, Kuwano does not explicitly disclose all features of claim 8
However, Gouin discloses The SSD of claim 7, wherein to deactivate the self-heating mode includes to turn all bit lines in the one or more memory die off (Gouin: [0049]: “when the current temperature of the array 400 is higher than the target temperature, the comparator 432 may not provide the control signal HEAT to the heating element”).

It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate activating heater for reading data of one or more of a plurality of memory die of the memory device taught by Kuwano/Berke to include deactivating the heating in bit lines disclosed by Gouin. The motivation for deactivating heating in bit lines by paragraph [0049] of Gouin is for achieving the target temperature of memory dies.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwano, as applied to claim 9 above, and further in view of Nishikawa et al (2020/0073592) hereafter Nishikawa.
Regarding claim 14, Kuwano does not explicitly disclose all features of claim 14
However, Nishikawa discloses The method of claim 9, wherein activating, by the memory controller, the heater includes moving a read temperature of the memory device closer to a previous write temperature of the memory device or moving a write temperature of the memory device closer to a read temperature of the memory device (Nishikawa: [0093]: “the memory controller 2 may store temperature at the time of data writing, and the predetermined temperature may be set so that the temperature at the time of writing is the same as the temperature at the time of reading”).	Disclosures by Kuwano and Nishikawa are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate activating heater for reading data of one or more of a plurality of memory die of the memory device taught by Kuwano to include setting a write temperature same as a read temperature disclosed by Nishikawa. The motivation .
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwano and Boles, as applied to claim 19 above, and further in view of Berke.
Kuwano and Boles do not explicitly disclose all features of claims 20, 21 and 22.
However, regarding claim 20, Berke discloses The computing system of claim 19, wherein the controller is to activate the heater by issuing a command to the one or more memory die in the plurality to switch the one or more memory die to a self-heating mode (Berke: Fig.1: [0057]: “memory system 104, alone or in concert with the processing device, may utilize aggressive remedial actions in order to raise the temperature associated with memory system 104 above the minimum threshold temperature. For example, such remedial action may include activating self-heating system 128, self-heating system 130, and/or self-heating elements 230”).	Disclosures by Kuwano, Boles and Berke are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate activating heater for reading data of one or more of a plurality of memory die of the memory device taught by Kuwano/Boles to include a self-heating system disclosed by Berke. The motivation for to include a self-heating system by paragraphs [0005]-[0007] of Berke is for eliminating undesirable effects in application programs due to a changed temperature.
	Regarding claim 21, Berke further discloses The computing system of claim 19, wherein the heater comprises a plurality of conductive channels included in the one or more memory die (Berke: [0028]: “To communicate heat generated by such heating element to memory chips 110, self-heating system 130 may include one or more heat pipes, heat spreaders, or other thermally-conductive components coupling memory chips 110 to such heating element”).

Regarding claim 22, Berke further discloses The computing system of claim 19, wherein the heater is a heater external to the memory device (Berke: [0031]: “Self -heating system 128 may comprise any system, device, or apparatus for generating heat and communicating such generated heat to components (e.g., memory modules 116) of memory system 104”).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250. The examiner can normally be reached Monday-Thursday from 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/HAN V DOAN/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136